Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of the prior art of record teaches or suggests a blow mold for blow molding a resin container equipped with a grip portion, comprising: a cavity mold composed of a pair of split molds for forming a cavity in which a bottomed cylindrical preform is to be housed; a link member having one end side pivotably supported by a shaft member, and having on another end side a recess insert die which presses the preform during blow molding to form the grip portion; and a cam member which is provided lateral to the cavity mold so as to be linearly movable, and which presses the link member in accordance with a linear movement thereof to pivot the link member, wherein the cam member has a first cam portion for pressing the link member toward the cavity in accordance with the linear movement to pivot the link member, and the cam member has a second cam portion for pressing the link member toward an outside of the cavity to pivot the link member.  The closest prior art (Farran et al 2007/0098935) discloses a pair of link members (24, 24) actuated by cam surfaces (32, 32) on a rod (14).  Even though Derouault et al (2009/0011069) discloses a common rod (2) with 2 cam followers (3, 4) that follows two different cam paths, there is no reason besides hindsight to modify the apparatus of Farran et al with the teachings of Derouault et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B DAVIS whose telephone number is (571)272-1129.  The examiner can normally be reached on Mon-Fri, 9:30-6:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT B. DAVIS
Primary Examiner
Art Unit 1743



/ROBERT B DAVIS/Primary Examiner, Art Unit 1743                                                                                                                                                                                                        3/16/2021